DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Arguments
Applicant’s response filed 15 June 2022 has overcome the objections to the drawings, specification, and claims. Accordingly, the objections to the drawings, specification, and claims has been withdrawn.
Applicant's arguments filed 15 June 2022 have been fully considered but they are not persuasive. Applicant argues on Page 13 of the Remarks that the claimed intermediate product is not a hat shape which is similar to the product shape at least in the region of the linear portion. Examiner respectfully submits that while the disclosure may not be a hat shape, a hat shape would still read on the claims as set forth in the previous Office Action. The rejection is maintained.
Applicant further argues on Page 14 of the Remarks that Examiner’s reliance on schematic dimensions is improper since the drawings are not disclosed as being to scale. Examiner respectfully submits that relative positions of one part with respect to another may be relied upon from the drawings. Examiner respectfully submits that Fig. 20 disclose both the first forming process from the intermediate product to the second product. As shown, only a height change takes place. Further, as disclosed in Col 16, L56-59, “As illustrated in FIG. 19, the intermediate curving component 700 is formed with a hat-shaped cross-section profile forming an elongated shape similar to that of the preliminary curving component 120,” and in Col 17, L9-17, “The intermediate curving component 700 has a similar configuration to the preliminary curving component 120, with the exception of the following points. Namely, although a width dimension of the intermediate curving component 700 is set the same as a width dimension of the preliminary curving component 120, a height dimension of the intermediate curving component 700 (the vertical walls 704a, 704b) is set as a different dimension to the height dimension of the preliminary curving component 120 (the vertical walls 124a, 124b).” Examiner notes that Aso et al. does not disclose that the length changes. Therefore, based on Fig. 20 and the disclosure of Col 16, L56-59; and Col 17, L9-17, Aso et al. discloses that a difference between a longitudinal length of the region to be the top sheet portion and a longitudinal length of the top sheet portion in the press-formed component shape is set to equal to or less than 10% of the longitudinal length of the top sheet portion in the press-formed component shape. The rejection is maintained.
Applicant further argues on Page 14 of the Remarks that the unexpected advantages of the claimed invention are that defects such as cracks are not produced and that Aso does not contemplate the claimed relationships or the unexpected advantages. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Further, Examiner notes that Aso discloses preventing cracking (Col 1, L51). The rejection is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the vertical wall portion forming position" in line 29 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aso et al., hereinafter Aso, (U.S. 10,688,551).
Regarding Claim 1, Aso discloses a method for producing a press-formed component (See Figs. 26A-27) by press forming a metal sheet (Claim 6), the press-formed component having a press-formed component shape that has a hat-shaped cross-sectional shape including a vertical wall portion (124a, 808a) and a flange portion (126a, 126b, 810a, 810b) on both sides of a widthwise direction of a top sheet portion (122, 802) and that includes, at one or more places along a longitudinal direction of the top sheet portion, a curved portion curved in such a manner as to form a protrusion toward the top sheet portion as seen in a side view (122a) and a linear portion continuous to the curved portion in a longitudinal direction (See Fig. 27), the method comprising:
a first forming step of press forming the metal sheet into an intermediate formed product (See Fig. 19) that has a shape such that, as seen in the side view, a region to be the curved portion is bent out of a plane in a direction of the protrusion at a bending position set at a center portion in the longitudinal direction of the region to be the curved portion and that includes a projection portion formed by projecting regions to be the top sheet portion and the vertical wall portion in a direction of the protrusion relatively with respect to a region to be the flange portion (See Fig. 19); and
a second forming step of performing bending on the intermediate formed product to form a ridge line between the top sheet portion and the vertical wall portion and a ridge line between the vertical wall portion and the flange portion in the press-formed component shape (See Fig. 20-26a. Examiner notes that at least two forming steps are performed where the ridge lines are pressed),
the projection portion in the first forming step extends to a position to be the linear portion (See Fig. 19, transition between linear portion and curved portion), and is shaped to have a projection height that becomes smaller from the center portion in the longitudinal direction of the region to be the curved portion along the longitudinal direction to further away from the center portion, as seen in the side view (See Fig. 19, height of #704a in curved portion), in which the projection height at the linear portion position is defined as 0 (See Fig. 19 at transition between linear portion and curved portion (702a)), and the projection height at the vertical wall portion forming position is set to be an inclined surface such that the projection height gradually increases from the flange portion forming position toward the top sheet portion forming position along the widthwise direction (See Fig. 19, gradually increasing height of vertical wall in curved region), and
a difference between a longitudinal length of the region to be the top sheet portion and a longitudinal length of the top sheet portion in the press-formed component shape is set to equal to or less than 10% of the longitudinal length of the top sheet portion in the press-formed component shape (See Fig. 20. Examiner notes that Fig. 20 discloses the intermediate curving component 700 and the preliminary curving component 120 having the same length. See also Col 16, L56-59; and Col 17, L9-17).
While Aso appears to disclose wherein, in the region to be the flange portion, an angle to be bent out of the plane in the first forming step is set to equal to or less than an angle formed by the flange portion at the curved portion in the press-formed component shape as seen in the side view (Fig. 20), this relationship is not explicit. However, it would have been obvious one of ordinary skill in the art before the effective filing date of the claimed invention that at least a portion of both the intermediate curving component 700 and the preliminary curving component 120 would have the same angle in the region of “C” and further, it would have been obvious to form both the intermediate curving component 700 and the preliminary curving component 120 with a similar angle in order to reduce wrinkling or cracking in subsequent forming steps.
Regarding Claim 2, Aso discloses or suggests all elements of the claimed invention as stated above. Aso further discloses wherein, regarding the projection height of the projection portion at a top sheet portion forming position, when, as seen in the side view, the projection height at a projection vertex located at the center portion in the longitudinal direction of the region to be the curved portion is defined as h (mm), a position previously set between two curved portions in a case where there are a target curved portion and an adjacent curved portion or each end portion in the longitudinal direction of the metal sheet is defined as an end point, in which the projection height at the end point is set to 0 (mm), and the projection height at an intermediate point between the projection vertex and the end point is defined as h' (mm), the projection height h' is set to satisfy the following expression (1):
(1/3) * h ≤ h’ ≤ (1/2) * h		. . . (1)
(See Fig. 19. Examiner notes that a particular area exists between the end portions of the metal sheet in the longitudinal direction such that there is a set of heights that satisfy the equation where the set of heights is between 1/3 and ½ of the height at the center portion).
Regarding Claims 3 and 8, Aso discloses or suggests all elements of the claimed invention as stated above. Aso further discloses wherein, in processing before the second forming step, at least one position of a position corresponding to the ridge line between the top sheet portion and the vertical wall portion and a position corresponding to the ridge line between the vertical wall portion and the flange portion, at least one bead shape or crease shape is formed that extends in a direction along the corresponding ridge line (See Fig. 19. Examiner notes that the intermediate curving component 700 includes a crease or bead where the preliminary curving component 120 or final component will have the ridge lines).
Regarding Claims 4, 9, and 10, Aso discloses or suggests all elements of the claimed invention as stated above. Aso further discloses wherein the metal sheet to be formed is a steel material having a tensile strength of 590 MPa or more (Claim 6. Examiner further notes that Par. 0017 of Applicant’s specification discloses that the material of the metal sheet is not particularly limited, but is merely suitable for a tensile strength of 590 MPa or more, and therefore has not establishing criticality to the claimed range).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D. SWIATOCHA whose telephone number is (571)272-7022. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached at 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D SWIATOCHA/               Primary Examiner, Art Unit 3799